Citation Nr: 0914961	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 
1998, for the assignment of a 30 percent rating for service-
connected gastrointestinal disorder.

2.  Entitlement to an effective date earlier than December 
11, 2000, for the assignment of a 60 percent rating for 
service-connected reflex sympathetic dystrophy, left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

By a May 2003 rating decision, the RO, in pertinent part, 
established service connection for both disabilities, and 
assigned initial ratings of 10 percent respectively.  The 
effective date for service connection for the reflex 
sympathetic dystrophy was September 9, 1996, and January 13, 
1998, for the gastrointestinal disorder.

Thereafter, in a May 2004 rating decision, the RO, in 
pertinent part, determined that the May 2003 rating decision 
contained clear and unmistakable error (CUE) in the 
evaluations assigned for these disabilities, among other 
things.  By that decision, the RO determined that a 60 
percent rating was warranted for the reflex sympathetic 
dystrophy, effective from December 11, 2000, while a 30 
percent rating was warranted for the gastrointestinal 
disorder, effective January 13, 1998.

The Veteran appealed, contending that earlier effective dates 
were warranted for assignment of the 60 and 30 percent 
disability ratings.  He has not appealed the current ratings 
assigned for these disabilities.

The record reflects the Veteran had initially requested a 
Board hearing in conjunction with this appeal.  However, the 
Veteran withdrew that request by a statement received in 
March 2006.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record reflects that the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder was received September 9, 1996, and that he 
continuously advanced this claim until service connection was 
ultimately granted.  

3.  The medical and other evidence of record indicates the 
Veteran's gastrointestinal disorder has been manifested by 
the same symptomatology throughout the pendency of this case.

4.  The competent medical evidence does not reflect it was 
factually ascertainable prior to December 11, 2000, that the 
Veteran's reflex sympathetic dystrophy of the left lower 
extremity was manifested by severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of September 
9, 1996, for the grant of service connection and assignment 
of a 30 percent rating for the service-connected 
gastrointestinal disorder are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.400 (2008).

2.  The criteria for an effective date earlier than December 
11, 2000, for the assignment of a 60 percent rating for 
service-connected reflex sympathetic dystrophy, left lower 
extremity, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the appeal is from the effective dates assigned 
for the current disability ratings of the service-connected 
sympathetic reflex dystrophy and gastrointestinal disorder.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further observes that the Veteran was sent VCAA-
complaint notification regarding his current appellate claims 
by letters dated in September 2004, November 2004, and March 
2006.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate his claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess, 
supra.  In addition, the Veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
in a March 2009 statement his accredited representative cited 
to relevant regulatory provisions and caselaw regarding 
earlier effective date claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
The Board further notes that, as a general rule, the 
adjudication of a claim for an earlier effective date is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
Consequently, there is no additional development that can be 
conducted, nor any other records which can be obtained, which 
would substantiate the veteran's claims.  Moreover, no 
examination is required as such development would only relate 
to the current severity of the service-connected 
disabilities, and not the severity of the disabilities prior 
to the current effective dates.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In this case, the Board observes that the January 13, 1998, 
effective date for the gastrointestinal disorder has been 
identified below as the date of claim.  However, this 
conclusion does not appear to be in accord with the evidence 
of record.  Specifically, by a statement received September 
9, 1996, the Veteran referred to his service-connected 
"ulcer," which was accepted as a claim of entitlement to 
service connection for peptic ulcer disease and denied by a 
June 1997 rating decision.  The Veteran appealed that 
decision to the Board, and clarified on his Substantive 
Appeal, received January 13, 1998, that he was actually 
seeking service connection for a stomach disorder to include 
gastrointestinal reflux disease (GERD) and irritable bowel 
syndrome.  Thereafter, the claim was identified as 
entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease, irritable bowel 
syndrome, and GERD.  The Veteran continuously advanced this 
claim until service connection was established for the 
gastrointestinal disorder by the May 2003 rating decision.  

In view of the foregoing, the Board must conclude that the 
actual date of claim for the gastrointestinal disorder is 
September 9, 1996, the same as that for the reflex 
sympathetic dystrophy, left lower extremity.  As this date is 
earlier than the effective dates assigned for the respective 
30 and 60 percent evaluations, the Board must determine 
whether it is factually ascertainable that either or both of 
these disabilities satisfied the criteria for the respective 
disability ratings during this pertinent period.  In making 
this determination, the Board will only consider the factors 
as enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).

The Board is also cognizant of other relevant regulatory 
provisions regarding the evaluation of service-connected 
disabilities.  For example, disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations applies, assigning the higher 
of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7; and, evaluating functional impairment on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected gastrointestinal disorder has 
been evaluated as analogous to irritable colon pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Under this Code, a 
noncompensable rating is warranted for mild irritable colon 
syndrome, spastic colitis, mucous colitis, etc., manifested 
by disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  
Finally, a 30 percent rating requires severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

The medical and other evidence of record indicates the 
Veteran's gastrointestinal disorder has been manifested by 
the same symptomatology throughout the pendency of this case.  
For example, records reflect he has had a history of duodenal 
ulcer since 1995, and records dated in April 1996 note severe 
pain and cramping.  He was also noted as having occasional 
nausea, diarrhea, change in bowel habits.  Similar 
symptomatology was noted on VA medical examinations in 
October 1998 and August 2002.  Moreover, the May 2004 rating 
decision specifically noted the Veteran's symptoms of chronic 
abdominal cramps, diarrhea, and esophageal reflux, which was 
considered chronic, as warranting the assignment of a 30 
percent rating.

In view of the foregoing, and resolving all reasonable doubt 
in favor of the Veteran, the Board concludes that he is 
entitled to an earlier effective date of September 9, 1996, 
for the grant of service connection and assignment of a 30 
percent rating for his service-connected gastrointestinal 
disorder.

With respect to the service-connected reflex sympathetic 
dystrophy, left lower extremity, the Board observes that it 
is evaluated pursuant to the criteria found at 38 C.F.R. § 
4.124a, Diagnostic Code 8520, which provides the rating 
criteria for paralysis of the sciatic nerve, and also 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.

In this case, a thorough review of the competent medical 
evidence does not reflect it was factually ascertainable 
prior to December 11, 2000, that the Veteran's service-
connected reflex sympathetic dystrophy of the left lower 
extremity was manifested by severe incomplete paralysis.  For 
example, records dated in April 1994 note, in pertinent part, 
complaints of swelling and pain in the left foot, as well as 
episodes of burning sensation over his entire foot.  However, 
he walked well on heel and toe, there was good motion of the 
ankle and subtalar joint, no evidence of any forefoot 
problems, good strength of all tendons inserting into the 
foot and ankle, and normal pulsations.  An August 1994 VA 
examination noted, in part, that he had normal range of 
motion of the left ankle.  Subsequent records dated in March 
1995 noted that the left ankle was non-swollen compared to 
the right, nontender to palpation, and full range of motion.  
Records dated in April 1996 noted his knees and ankles were 
going quite well, and that his gait was normal both in toe 
and heel walk.  A November 1996 VA medical examination noted, 
in pertinent part, that he had normal gait without assistive 
device, and normally moved about the examining room.  He did 
complain of pain, and it was noted that he was unable to hop 
on his left foot, his left foot was cooler than his right, 
and there was 1+ edema on the left with none on the right.  
Nevertheless, he had full range of motion of the left ankle 
and subtalar joint, with no pain on motion.  An October 1998 
VA medical examination noted, in part, that his extremities 
were essentially within normal limits, that his gait was 
reasonably normal, and that there was no muscular atrophy.  A 
March 1999 VA medical examination also noted that his gait 
was normal, and he was able to walk on heels and toes.  
Records from May 1999 did indicate limitation of motion of 
the left ankle, especially on dorsiflexion (3 degrees), but 
plantar flexion (30 degrees) was almost two-thirds of normal.  
See 38 C.F.R. § 4.71, plate II (Full range of ankle 
dorsiflexion is from zero to 20 degrees and full range of 
ankle plantar flexion is from zero to 45 degrees.).  Simply 
put, his limitation of motion was not to the extent that 
would constitute severe incomplete paralysis.

In view of the foregoing, the Board finds that it was not 
factually ascertainable prior to December 11, 2000, that the 
Veteran's service-connected reflex sympathetic dystrophy of 
the left lower extremity was manifested by severe incomplete 
paralysis; i.e., he did not satisfy the criteria for a 60 
percent rating under the pertinent Diagnostic Code prior to 
the current effective date.  Consequently, the benefit sought 
on appeal with respect to this claim must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an earlier effective date of September 9, 
1996, for the grant of service connection and assignment of a 
30 percent rating for service-connected gastrointestinal 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than December 11, 
2000, for the assignment of a 60 percent rating for service-
connected reflex sympathetic dystrophy, left lower extremity, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


